QUINCE, Judge.
Donald V. Butera challenges the trial court’s order granting summary judgment in an action to declare rights under an uninsured motorist policy. We affirm the order under review because the trial court correctly found that Butera was free to accept the offer made by the third-party tortfeasor’s liability carrier once State Farm denied permission to settle. We question, however, the trial court’s finding that the supreme court’s decision in Hassen v. State Farm Mutual Auto. Ins. Co., 674 So.2d 106 (Fla.1996) did not overrule our opinion in State Farm Mutual Auto. Ins. Co. v. Hassen, 650 So.2d 128 (Fla. 2d DCA 1995).
PARKER, C.J., and WHATLEY, J., concur.